 

 

.[>

\OOO\]O'\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

MAY 0 2 201

_ cu;~'m<, u.s. msmlc'r count
eAsTERN nlsTRlcT ot= §AL\FonN|A
BY \/

DEPUTY CLEF\K

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
MERRICK JOSE MOORE, Case No. l:13-cv-01820-BAM (PC)
Plaintiff,
v. JUDMENT IN A CIVIL ACTION
A. CASAS et. al.,

Defendants.

 

 

 

This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in this action in
favor of Defendants A. Casas, G. Meier, L. Ford, R. Childress, T.L. Adams and D. Thornburg,
and against Plaintiff Merrick Jose Moore on all of plaintist claims, according to the special
verdict returned by the jury in open Court on May 2, 2019.

The Clerk of the Court is instructed to CLOSE THIS CASE.

Dated: May 2, 2019 MARIANNE MATHERLY, CLERK OF THE COURT

By:%§’/ gtka %/a/ez

Esther Valdez, Deputy Clerk

 

 

